Citation Nr: 0613043	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-23 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Evaluation of a bilateral hearing loss disability with 
tympanic sclerosis, rated as 0 percent disabling from June 1, 
2001 to February 24, 2003.

2.  Evaluation of a bilateral hearing loss disability with 
tympanic sclerosis, rated as 10 percent disabling from 
February 25, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to May 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO granted service connection for 
bilateral hearing loss and awarded a noncompensable rating 
effective June 1, 2001.

In August 2003, the RO increased the evaluation of bilateral 
hearing loss to 10 percent disabling effective February 25, 
2003.

A video hearing in front of the undersigned Veterans Law 
Judge was held in February 2005.  The transcript of the 
hearing has been associated with the claims file.


FINDINGS OF FACT

2.  For the period from June 1, 2001 to February 24, 2003, 
the veteran's bilateral hearing loss disability was 
manifested by level I and IV hearing loss in the right ear 
and level I hearing loss in the left ear.

2.  For the period from February 25, 2003, the veteran's  
bilateral hearing loss disability is manifested by level V 
hearing loss in the right ear and level II hearing loss in 
the left ear.



CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 0 percent for 
bilateral hearing loss disability from June 1, 2001 to 
February 24, 2003, have not been met.  38  U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.87,  Diagnostic Code 6100 
(2005). 

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss disability from February 25, 2003, 
have not been met.  38  U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.87,  Diagnostic Code 6100 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The timing requirement enunciated in 
Pelegrini applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to an increased rating for bilateral 
hearing loss.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  The 
communications, such as a VCAA letter of August 2004, 
explained the evidence necessary to establish entitlement.  
In addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on her behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

A VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  A VCAA notice was 
not provided to the appellant before the RO decision.  In the 
present case, the Board finds that there was no prejudice to 
the appellant.  The VCAA notice has afforded the claimant a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In other words, the claimant was 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  The veteran has 
not claimed any prejudice as a result of the timing of the 
VCAA letter.  Therefore, to decide the appeal would not be 
prejudicial error.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in August 2004 specifically described the evidence 
needed to substantiate the claim and requested that the 
appellant to send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained VA outpatient 
records.  The veteran was afforded several VA examinations.  
The Board concludes that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Adjudicating an initial rating claim requires the Board to 
consider the degree of disability during the entire course of 
the claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.  
We conclude that the disability has significantly changed and 
that a staged rating is warranted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Disability evaluations for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (2004).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100. 

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.85 (f) provides that if the impaired hearing is service 
connected for only one hear, in order to determine the 
percentage evaluation from Table VII, the non-service 
connected ear will be assigned a Roman Numeral designation of 
I.  However 38 U.S.C.A. § 1160 provides that where a veteran 
has suffered deafness compensable to a degree of 10 percent 
or more in one ear as a result of service connected 
disability and deafness in the other ear as the result of 
non-service connected disability not the result of the 
veteran's own willful misconduct, the veteran will be 
assigned an evaluation as if the combination of disabilities 
were the result of service-connected disability. 

On VA audiological examination in March 2002, it was noted 
that the veteran had a right ear tympanoplasty in 1999 for 
repair of a tympanic membrane perforation cause by an episode 
of otitis media.  Puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
50
60
75
LEFT
25
45
45
45

The average puretone loss in the right ear was 54 decibels, 
and the average loss in the left ear was 40 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent 
bilaterally.

An additional audiological examination was performed in  June 
2002.  The veteran was noted to be a long time  hearing aid 
user.  Puretone thresholds were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
30
45
65
65
LEFT
30
40
45
55

The average puretone loss in the right ear was 51 decibels, 
and the average loss in the left ear was 42 decibels.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and 100 percent in the left ear.

Audiological examination in February 2003 revealed the 
following  puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
30
50
70
70
LEFT
30
40
50
60

The average puretone loss in the right ear was 55decibels, 
and the average loss in the left ear was 45 decibels.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the right ear and 84 percent in the left ear.

Audiological examination in August 2004 revealed the 
following  puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
35
50
65
80
LEFT
30
45
55
55

The average puretone loss in the right ear was 58 decibels, 
and the average loss in the left ear was 45 decibels.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and 100 percent in the left ear.

For the period from June 1, 2001 to February 24, 2003, there 
are two audiological examination reports in the record.  
Application of the regulation to the findings on the March 
2002 audiometric evaluation results in a numeric designation 
of I for the right ear and I for the left.  A 0 percent 
evaluation is warranted when those values are applied to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
Application of the regulation to the findings of the June 
2002 examination results in a numeric designation of IV for 
the right ear and I for the left, which also results in a 0 
percent evaluation when those values are applied to Table 
VII.  Thus, the record demonstrates that the schedular rating 
assigned to the veteran's bilateral hearing loss disability 
for this period is correct. 

For the period from February 25, 2003, the application of the 
regulation to the findings on the February 2003 audiometric 
evaluation results in a numeric designation of V for the 
right ear and II for the left.  A 10 percent evaluation is 
warranted when those values are applied to Table VII.  Thus, 
the record demonstrates that the schedular rating assigned to 
the veteran's bilateral hearing loss disability for this 
period is also correct.  The Board notes that application of 
the regulation to the findings of the August 2004 examination 
results do not demonstrate findings that would warrant an 
evaluation in excess of 10 percent.  

Furthermore, the Board finds that the veteran's hearing loss 
does not show an exceptional patter of hearing impairment and 
as such 38 C.F.R. § 4.86 is not for application.

Based on the competent evidence of record, the Board  
concludes that a higher evaluation for the veteran's 
bilateral hearing loss disability is not warranted under the 
schedular criteria.  



ORDER

Entitlement to an increased rating for hearing loss  
disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


